 
 
I 
108th CONGRESS 2d Session 
H. R. 4623 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Secretary of the Interior to provide financial assistance to the Eastern New Mexico Rural Water Authority for the planning, design, and construction of the Eastern New Mexico Rural Water System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eastern New Mexico Rural Water System Act of 2004. 
2.Findings and purposes 
(a)FindingsCongress finds that—  
(1)the Entrada Aquifer and the Southern High Plains (Ogallala) Aquifer— 
(A)provide 100 percent of the municipal and industrial water supplies for communities in East Central New Mexico; and 
(B)serve a large majority of the agricultural water users in East Central New Mexico;  
(2)the Entrada and Southern High Plains Aquifers are declining in quantity and deteriorating in quality; 
(3) despite voluntary conservation efforts and improvements in agricultural water use efficiencies, current estimates indicate that present levels of groundwater use in some areas of eastern New Mexico are not sustainable beyond 12 to 25 years after the date of enactment of this Act;  
(4)in 1959, the State of New Mexico began construction of the Ute Dam and Reservoir on the Canadian River to develop a long-term sustainable water supply for eastern New Mexico; 
(5)section 2 of Public Law 89–561 (80 Stat. 711) authorized the development of a feasibility study for a water supply project in eastern New Mexico; 
(6)since the feasibility study was authorized, a number of studies have been completed as part of the feasibility study process, including a 1994 study by the New Mexico Interstate Stream Commission estimating the firm annual yield of water from Ute Reservoir at 24,000 acre-feet per year; 
(7)in March 1997, the New Mexico Interstate Stream Commission and the Ute Water Commission entered into an agreement for the purchase of 24,000 acre-feet of water per year for beneficial consumptive use in eastern New Mexico; 
(8)the Eastern New Mexico Rural Water Authority was established to plan, finance, develop, and operate the Eastern New Mexico Rural Water System;  
(9)the conceptual design report for the Eastern New Mexico Rural Water System— 
(A) was finalized in August 2003;  
(B)incorporates a Bureau of Reclamation willingness and ability to pay report prepared in August 2002; and 
(C)was subject to a peer review process that resulted in a supplement to the conceptual design report, the Eastern New Mexico Rural Water System Conceptual Design Peer Review Final Report (December 2003); 
(10)the State of New Mexico— 
(A)strongly supports the development of the Eastern New Mexico Rural Water System; and  
(B)has appropriated amounts to the New Mexico Water Trust Fund to assist communities in eastern New Mexico in securing the financial resources necessary to provide an acceptable cost share for development of the system; and  
(11)completion of the Eastern New Mexico Rural Water System would provide Quay, Roosevelt, and Curry Counties in the State of New Mexico with a long-term reliable and renewable source of water that would— 
(A)sustain current economic activity; and  
(B)support future economic development and growth in the region. 
(b)PurposeThe purpose of this Act is to authorize the Secretary of the Interior to provide financial and technical assistance to the Eastern New Mexico Rural Water Authority to plan, design, and construct the Eastern New Mexico Rural Water System to provide a long-term reliable and renewable source of water to communities in eastern New Mexico. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)AuthorityThe term Authority means the Eastern New Mexico Rural Water Authority, an entity formed under State law for the purposes of planning, financing, developing, and operating the System. 
(2)Conceptual design reportThe term Conceptual Design Report means the Eastern New Mexico Rural Water System final report dated August, 2003, as supplemented by the Eastern New Mexico Rural Water System Conceptual Design Peer Review Final Report (December 2003).  
(3)Logan sewer projectThe term Logan sewer project means the project to improve the water quality in Ute Reservoir, as described in the Village of Logan Wastewater System Preliminary Engineering Report (November 2003). 
(4)PlanThe term plan means the operation, maintenance, and replacement plan required by section 5(b)(1). 
(5)Portales energy recovery systemThe term Portales energy recovery system means the infrastructure to reduce pressure in the water system and generate useable power, as described in the Eastern New Mexico Rural Water System Conceptual Design Peer Review Final Report (December 2003). 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of New Mexico. 
(8)System 
(A)In generalThe term System means the Eastern New Mexico Rural Water System, a water delivery project designed to deliver approximately 24,000 acre-feet of water per year from the Ute Reservoir to communities located in Quay, Roosevelt, and Curry Counties in eastern New Mexico, as described in the Conceptual Design Report. 
(B)InclusionsThe term System includes— 
(i) the Logan sewer project; 
(ii) the Tucumcari advanced wastewater treatment facility; and  
(iii)the Portales energy recovery system.  
(9)Tucumcari advanced wastewater treatment facilityThe term Tucumcari advanced wastewater treatment facility means the project to improve the water quality in the Ute Reservoir, as described in the Eastern New Mexico Rural Water System Conceptual Design Peer Review Final Report (December 2003). 
(10)Ute reservoirThe term Ute Reservoir means the impoundment of water created in 1962 by the construction of the Ute Dam on the Canadian River, located approximately 32 miles upstream of the border between New Mexico and Texas. 
4.Eastern new mexico rural water system 
(a)Financial Assistance 
(1)In generalThe Secretary may provide financial assistance to the Authority to assist in planning, designing, conducting related preconstruction activities for, and constructing the System. 
(2)Use 
(A)In generalAny financial assistance provided under paragraph (1) shall be obligated and expended only in accordance with a cooperative agreement entered into under section 6(a)(2).  
(B)LimitationsFinancial assistance provided under paragraph (1) shall not be used— 
(i) for any activity that is inconsistent with developing the facilities described in the Conceptual Design Report, including development of the Logan sewer project; and 
(ii)to plan or construct facilities used to supply water to supply irrigation for agricultural purposes.  
(b)Cost-sharing requirement 
(1)In generalThe Federal share of the total cost of any activity or construction carried out using amounts made available under this Act shall be 80 percent of the total cost of the System. 
(2)System development costsFor purposes of paragraph (1), the total cost of the System shall include any costs incurred by the Authority on or after October 1, 2003, for the development of the System. 
(c)LimitationNo amounts made available under this Act may be used for the construction of the System until—  
(1)a plan is developed under section 5(b); and  
(2)the Secretary and the Authority have complied with any requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to the System. 
(d)Title to project worksTitle to the infrastructure of the System shall be held by the Authority, the Town of Logan, New Mexico, the City of Tucumcari, New Mexico, or as may otherwise be specified under State law. 
5.Operation, maintenance, and replacement costs 
(a)In GeneralThe Authority shall be responsible for the annual operation, maintenance, and replacement costs associated with the System.  
(b)Operation, maintenance, and replacement plan 
(1)In generalThe Authority, in consultation with the Secretary, shall develop an operation, maintenance, and replacement plan that establishes the rates and fees for beneficiaries of the System in the amount necessary to ensure that the System is properly maintained and capable of delivering the quantities of water described in the Conceptual Design Report. 
(2)ModificationsThe allocation of water to the communities specified in the Conceptual Design Report may be modified to adjust the rates and fees in a manner that ensures that the purposes of the plan are addressed.  
6.Administrative provisions 
(a)Cooperative agreements 
(1)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out this Act. 
(2)Cooperative agreement for provision of financial assistance 
(A)In generalThe Secretary shall enter into a cooperative agreement with the Authority to provide financial assistance or any other assistance requested by the Authority for planning, design, related preconstruction activities, and construction of the System. 
(B)RequirementsThe cooperative agreement entered into under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary and the Authority with respect to—  
(i)ensuring that the cost-share requirements established by section 4(b) are met;  
(ii) completing the planning and final design of the System; 
(iii) any environmental and cultural resource compliance activities required for the System; and 
(iv) the construction of the System.  
(b)Technical assistanceAt the request of the Authority, the Secretary may provide to the Authority any technical assistance that is necessary to assist the Authority in planning, designing, constructing, and operating the System. 
(c)EffectNothing in this Act— 
(1)affects or preempts— 
(A)State water law; or  
(B)an interstate compact relating to the allocation of water; or 
(2)confers on any non-Federal entity the ability to exercise any Federal rights to— 
(A)the water of a stream; or  
(B)any groundwater resource. 
7.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary to carry out this Act $250,000,000 for the period of fiscal years 2005 through 2016. 
(b)Adjustments 
(1)In generalThe amount authorized under subsection (a) shall be adjusted as necessary to account for increases in development costs after the date of enactment of this Act, as determined using appropriate engineering cost indices (as determined by the Secretary). 
(2)AllocationThe Federal share and non-Federal share of the cost increases determined under paragraph (1) shall be allocated in accordance with the cost-sharing requirements established by section 4(b). 
(c)Nonreimbursable amountsAmounts made available to the Authority in accordance with the cost-sharing requirement under section 4(b) shall be nonreimbursable and nonreturnable to the United States.  
(d)Availability of fundsAt the end of each fiscal year, any unexpended funds appropriated pursuant to this Act shall be retained for use in future fiscal years consistent with the purposes of this Act. 
 
